
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 21
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Schumer (for
			 himself, Mr. Specter,
			 Mr. Cochran, and
			 Mr. Harkin) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to contributions and expenditures intended to
		  affect elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				
			 —
					1.Congress shall have power to
				regulate the raising and spending of money, including through setting limits,
				for campaigns for nomination for election to, or for election to, Federal
				office.
					2.A State shall have power to
				regulate the raising and spending of money, including through setting limits,
				for—
						(1)State or local ballot initiatives,
				referenda, plebiscites, or other similar ballot measures; and
						(2)campaigns for nomination for election to,
				or for election to, State or local office.
						3.Congress shall have power to
				implement and enforce this article by appropriate
				legislation.
					.
		
